Title: From John Adams to James Sullivan, 17 September 1789
From: Adams, John
To: Sullivan, James



Sir
New York Septr 17, 1789

In your letter of the 18th of August, you ask why we may not have as much paper in circulation in proportion to our circulating silver and gold, as Great Britain has in proportion to hers? Give me leave to answer you without hesitation. We may as soon as we shall have any credit.—We have none. No man of common sense will trust us. As long as an unlimited democracy tyrannized over the rich, no man of property was safe. If ever an unlimited Aristocracy shall tyrannize over the poor, and the moderately rich at once, the greater portion of society will not dare to trust the less. But if a government well ordered mixed and counterpoised should take place, and in consequence of it, the commandment Thou shall not steal, be observed, then and not till then you may circulate what paper you may find necessary—But I doubt very much whether our circumstances will require any paper at all. The cash paid in imports will immediately be paid to creditors and by them circulated in society.
I am sir &
John Adams